 DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 2 Allied Mechanical Services, Inc. 
and
 Plumbers and 
Pipefitters Local 357, United Association of 
Journeymen and Apprentices of the Plumbing 
and Pipefitting Industry of the United States and 
Canada, AFL
ŒCIO.
  Cases 7
ŒCAŒ40907 and 7
ŒCAŒ41390 October 14, 2010
 ORDER DENYING MOTION
 FOR RECONSIDERATION
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE
 AND 
HAYES
 On September 28, 2007, the National Labor Rel
ations 
Board, by a three
-member panel, issued its Su
pplemental 
Decision and Order in this case.
1  The Supplemental D
e-cisio
n and Order granted the General Counsel™s and the 
Union™s motions for reconsideration of the original Dec
i-sion and Order
2 and overruled prior dismissals of alleg
a-tions that the Respondent violated Section 8(a)(5) and (1) 
of the Act.
3 On November 16, 2007, 
the Respondent filed a m
otion 
for reconsi
deration and a supporting brief.  The General 
Counsel and the Union filed answering briefs.
4  On May 30, 2008, the two sitting members of the 
Board issued an Order Denying Motion for Reconsider
a-tion in this proceedi
ng, which is reported at 352 NLRB 
662 (2008)
.5  In the order, they rejected the Respondent™s 
contentions that the Board had erred in retroactively a
p-1 351 NLRB 79
 (2007)
. 2 341 NLRB 1084 (2004).
 3 Specifically, the Board found that the Respondent violated Sec. 
8(a)(5) and (1) by withdrawing recognition from Local 357 on July 22, 
1998, b
y revising its job a
pplication procedure without notice to Local 
357 on August 1, 1998, and by failing to provide a response to L
ocal 
357™s July 29, 1998 information request.
 4 The Respondent also filed a statement of additional authority.
 5 Effective midn
ight December 28, 2007, Members Liebman, 
Schaumber, Ki
rsanow, and Walsh delegated to Members Liebman, 
Schaumber, and Kirsanow, as a three
-member group, all of the po
wers 
of the National Labor Relations Board in anticipation of the expiration 
of the terms o
f Members Kirsanow and Walsh on Dece
mber 31, 2007.  
Therea
fter, pursuant to this delegation, the two sitting members issued 
decisions and orders in unfair labor practice and representation cases. 
 plying its decision in 
Raymond F. Kravis Center for the 
Perfor
ming Arts,
 351 NLRB 143 (2007), in finding th
at 
the parties had a 9(a) relationship, and in ordering the 
Respondent to recognize and bargain with the Union.  
They also rejected the Respondent™s co
ntention that the 
case should be remanded to the judge to apply the 
Board™s decision in 
Toe
ring Electric 
Co.
, 351 NLRB 225 
(2007).
 Thereafter, the Respondent filed a petition for r
eview 
in the United States Court of Appeals for the Di
strict of 
Columbia Circuit,
6 and the General Counsel filed a 
cross
-application for enforcement.  On June 17, 2010, the 
United S
tates Supreme Court issued its dec
ision in 
New 
Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635, hol
ding that 
under Section 3(b) of the Act, in order to exe
rcise the 
delegated authority of the Board, a delegee group of at 
least three members must be maintained.
  Therea
fter, the 
court of appeals remanded this case for further procee
d-
ings consistent with the Supreme Court™s dec
ision.
 The National Labor Relations Board has del
egated its 
authority in this proceeding to a three
-member panel.
7   Having considered the 
Respondent™s motion for reco
n-sideration and the parties™ briefs, the Board has decided 

to deny the motion for reconsi
deration for the reasons set 
forth in the Order reported at 352 NLRB 662 (2008), 

which is incorporated herein by reference.
 ORDER
 It is ord
ered that the Respondent™s motion for reco
n-sideration is denied.
 6 The Respondent sought review of the Board™s Decision and 
Order 
(341 NLRB 1084), Supplemental Decision and Order (351 NLRB 79), 
and Board Order denying the Respondent™s motion for reconsideration 
(352 NLRB 662). 
 7 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for 
reasons of administrative eco
nomy, 
the panel includes the remaining member who participated in the orig
i-nal decision.  Furthermore, 
under the Board™s standard pr
ocedures 
applicable to all cases assigned to a panel, the Board Me
mbers not 
assigned to the pan
el had the opportunity to participate in the adjudic
a-tion of this case at any time up to the issuance of this decision.  
Mem-ber Becker is recused, and has taken no part in co
nsidering this case
.  356 NLRB No. 1
                                                                                                                       